Case 1:18-cv-24227-CMA Document 40 Entered on FLSD Docket 12/11/2018 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

          Plaintiff,
  v.

  GIZMODO MEDIA GROUP, LLC, et al.,

        Defendants.
  ________________________________________/

                                                ORDER

          THIS CAUSE came before the Court at a December 11, 2018 Hearing [ECF No. 39].

  For the reasons stated in open court, it is

          ORDERED AND ADJUDGED as follows:

       1. The December 7, 2018 Order [ECF No. 33] as to Defendants, Gizmodo Media Group,

          LLC and Katherine Krueger’s Motion to Dismiss [ECF No. 31] is SET ASIDE.

          Gizmodo Media Group and Ms. Krueger’s Motion to Dismiss is REINSTATED.

          Plaintiff, Jason Miller, shall file a response to Defendants’ Motion by December 26,

          2018. Gizmodo Media Group and Ms. Krueger shall file a reply memorandum by

          January 2, 2019.

       2. Defendant, William Menaker’s Motion to Dismiss for Lack of Personal Jurisdiction and

          Failure to State a Claim [ECF No. 30] remains denied without prejudice pending

          jurisdictional discovery. Plaintiff and Mr. Menaker shall file a joint status report every

          14 days, beginning on December 26, 2018, advising the Court of the parties’ progress on

          jurisdictional discovery.
Case 1:18-cv-24227-CMA Document 40 Entered on FLSD Docket 12/11/2018 Page 2 of 2
                                                 CASE NO. 18-24227-CIV-ALTONAGA/Goodman


        3. The parties’ Joint Motion for an Extension of Page and Time Limitations [ECF No. 35]

           is DENIED as moot.

           DONE AND ORDERED in Miami, Florida, this 11th day of December, 2018.



                                                        _______________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

  cc:      counsel of record




                                                 2
